PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of November 9, 2015, the Court has determined that the appeal is untimely. Although the lower tribunal granted appellant’s motion for an extension of time within which to seek rehearing, it was without authority to do so. Fla. R. Civ. P. 1.090(b); MCB Oil Co. v. City of Gainesville, 932 So.2d 504 (Fla. 1st DCA 2006). Consequently, appellant’s *1131untimely motion for rehearing failed to delay rendition of the underlying August s, 2015, Order Denying Petition for Writ of Habeas Corpus pursuant to Florida Rule of Appellate Procedure 9.020(i). The notice of appeal, which was filed more than 30 days after rendition of the final order, failed to timely invoke'the Court’s jurisdiction. Accordingly, the appeal is dismissed for lack of jurisdiction.
ROWE, OSTERHAUS, and WTNOKUR, JJ., concur.